The following order has been entered on the motion filed on the 19th of May 2017 by Petitioner for De Novo Review and Injunctive Relief:
"Motion Dismissed by order of the Court in conference, this the 7th of July 2017."
Upon consideration of the application filed by Petitioner on the 19th of May 2017 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Macon County:
"Denied by order of the Court in conference, this the 7th of July 2017."
The following order has been entered on the motion filed on the 19th of May 2017 by Petitioner to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 7th of July 2017."
The following order has been entered on the motion filed on the 8th of June 2017 by Petitioner for Petition for An Order For Default Judgment:
"Motion Dismissed by order of the Court in conference, this the 7th of July 2017."